 Case 1:03-md-01570-GBD-SN Document 5089 Filed 09/06/19 Page 1 of 1


                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York



                                                    86 Chambers Street, 3rd floor
                                                    New York, New York 10007


                                                    September 6, 2019
By ECF
Honorable Sarah Netburn
United States Magistrate Judge
United States Courthouse
40 Foley Square
New York, NY 10007

                   Re:    In re Terrorist Attacks, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

        With the consent of the Plaintiffs’ Executive Committees (“PECs”), we write
respectfully to request an additional extension of four business days, from September 6,
to September 12, 2019, to respond to the remaining aspects of the PECs’ motion to
compel with regard to the Federal Bureau of Investigation (“FBI”). Pursuant to the
Court-approved schedule, ECF Nos. 4524, 4987, the PECs filed the motion on May 31,
the FBI responded to certain aspects of the motion on June 21, and the FBI is to respond
to the remaining aspects of the motion by today.

       We make this request because the FBI’s response to the motion is being
coordinated at the highest levels of the Department of Justice, and additional time is
needed to finalize the FBI’s submission and the scope of the privilege assertions. The
PECs have kindly consented to the extension request. We thank the Court for its
consideration of this request.

                                          Respectfully,

                                          GEOFFREY S. BERMAN
                                          United States Attorney for the
                                          Southern District of New York

                                   By:     /s/ Sarah S. Normand
                                           SARAH S. NORMAND
                                           JEANNETTE A. VARGAS
                                           ANDREW E. KRAUSE
                                           Assistant United States Attorneys
                                           86 Chambers Street, 3rd Floor
                                           New York, New York 10007
                                           Tel. (212) 637-2709/2678/2769
